Appeal Dismissed and Memorandum Opinion filed April 25, 2019.




                                       In The

                      Fourteenth Court of Appeals

                                NO. 14-18-00963-CV


                          ANTON GORDON, Appellant

                                         V.

          BAKER HUGHES OILFIELD OPERATIONS, INC., Appellee

                     On Appeal from the 129th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-48733


                           MEMORANDUM OPINION

         This is an appeal from a judgment signed September 24, 2018. The clerk’s
record was filed November 28, 2018. There is no reporter’s record. No brief was
filed.

         On March 7, 2019, this court issued an order stating that unless appellant
filed a brief on or before April 5, 2019, the court would dismiss the appeal for want
of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel Consists of Justices Wise, Zimmerer, and Spain.




                                         2